IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-54,789-02


EX PARTE ANIBAL CANALES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
IN CAUSE NO. 99-F-506-5 IN THE 5TH DISTRICT COURT
BOWIE COUNTY


Per Curiam.    


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In November, 2000, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed Applicant's conviction and sentence on direct appeal.  Canales v. State, 98 S.W.3d
690 (Tex. Crim. App. 2003). This Court denied Applicant's initial post-conviction
application for writ of habeas corpus.  Ex parte Canales, No. WR-54,789-01 (Tex. Crim.
App. March 12, 2003).  On June 29, 2007, this Court received the instant post-conviction
application for writ of habeas corpus in which applicant raises thirteen allegations
challenging the validity of his conviction and the resulting sentence.  In an effort to
determine if the instant application is barred by Article 11.071, § 5, we ordered both parties
to brief the following issues:
(1)  	Is Wiggins v. Smith, 539 U.S. 510, 527 (2003), new law or such an
extension of old law that this Court should hold that it meets the
dictates of Article 11.071 § 5?

(2)  	If Wiggins is new law or such an extension of old law that it should
meet the dictates of Article 11.071 § 5, under what standard should a
court judge the effectiveness of counsel's actions undertaken before the
decision in Wiggins was announced?
 
	We have reviewed the application and the briefs of both parties and find that all of the
allegations fail to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 13TH DAY OF FEBRUARY, 2008.

Do Not Publish